Citation Nr: 1418886	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2009, the Veteran and his wife presented sworn testimony during a Board video conference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.

In May 2010, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's preexisting bilateral hearing loss was aggravated by active duty service. 

2.  The Veteran's tinnitus manifested in active duty service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss, which pre-existed service, was aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

The Veteran asserts that he has hearing loss and tinnitus as a result of noise exposure during his active duty service. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorinural hearing loss and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At the Veteran's August 1970 induction examination, puretone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
--
65
LEFT
15
20
35
--
35

It was noted that the Veteran had defective hearing and he was given an "H-2" profile.  At his February 1972 separation examination, whispered voice test was 15/15 bilaterally, an indication of normal hearing.  Audiometric testing was not conducted.  The Veteran testified that he was told at the time of his separation examination that he could remain for one more day and receive compensation for his hearing; however, he opted to go home.  See Board Hr'g Tr. at 7.  

Where a disability is noted upon entry into service or otherwise found to have preexisted service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder. In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If evidence is presented which establishes that the preservice disability underwent an increase in severity during service, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this case, the record reflects that the Veteran has bilateral hearing loss that meets VA's threshold requirements to qualify as a disability as defined in 38 C.F.R. § 3.385.  He has also been diagnosed with tinnitus.  See November 2007 and August 2010 VA examinations.  Therefore, the first element of service connection, evidence of a current disability, has been met as to each of these claims.  See Walker, 708 F.3d at 1337.

In addition, the record contains evidence of in-service injury.  The Veteran has reported in-service noise exposure from weapons fire and turbine engine noise while serving as a helicopter gunner and crew chief.  See Board Hr'g Tr.at 6; November 2007 and August 2010 VA examinations.  His DD 214 indicates that he completed four weeks of helicopter repairman training and that his primary specialty was as a repairman.  Because the type of in-service noise exposure reported by the Veteran is consistent with places, types, and circumstances of his service, in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

With regard to tinnitus, the Veteran testified that he noticed a buzzing in his ears during his active duty service and that he has had these symptoms as long as he could remember.  See Board Hr'g. Tr. at 10; November 2007 and August 2010 VA examinations.  The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The Board notes that tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  His statements support the conclusion that his symptoms of tinnitus began in service and have persisted ever since.  The Board finds no reason to doubt his credibility.  The Board finds that the opinions provided by the November 2007 and August 2010 VA examiners lack probative value because the rationale provided was inadequate.  The VA examiners simply pointed out that the claims file was negative for tinnitus without addressing the Veteran's lay statements.  Lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

As the Veteran has competently and credibly asserted that his tinnitus began during service, and there is no competent evidence to the contrary, the Board presumes that the Veteran's tinnitus was incurred in service.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107.

With regard to bilateral hearing loss, the Veteran's induction examination clearly establishes that he had preexisting hearing loss.  Therefore, the question is whether his preexisting hearing loss was aggravated by active duty service.  Unfortunately, audiometric testing was not conducted at his separation examination and, as the August 2010 VA examiner pointed out, the whispered voice test is not reliable evidence of normal hearing.  The Veteran stated that he did not notice that he had any hearing loss prior to service or during active duty service.  See the November 2007 VA examination; Board Hr'g. Tr. at 7.  However, he and his wife have provided competent, credible testimony that his hearing has progressively worsened since service.  See Board Hr'g. Tr. at 8, 16.  The Veteran and his wife are competent to report symptoms of hearing loss that they have observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  These statements tend to support the conclusion that his hearing loss was aggravated by service and the Board finds no reason to doubt their credibility.  

The Board finds that the opinions provided by the November 2007 and August 2010 VA examiners lack probative value because the rationale provided was inadequate.  The November 2007 VA examiner simply noted that the Veteran had preexisting hearing loss that was not caused by service, noting the Veteran's extensive history of military, occupational, and recreational noise exposure.  Likewise, the August 2010 VA examiner noted the Veteran's extensive noise exposure history but did not explain why it was less likely that his hearing loss was aggravated by military noise exposure.  

Given the inconclusive VA examinations, and the Veteran's competent and credible reported history of continuity of symptomatology since service, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


